Shulman, Presiding Judge.
Defendant appeals his conviction of three counts of armed robbery. We affirm.
Although appellant failed to submit any enumerations of error (with a brief in support thereof), we have nevertheless reviewed the record to determine whether or not the verdict and judgment withstand a general grounds objection. Having found sufficient evidence of defendant’s culpability upon which a jury could reasonably have found defendant guilty beyond a reasonable doubt of the offenses charged, the judgment of the trial court is affirmed. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.